Appeal from a decision and award of the Workmen’s Compensation Board. Claimant is a machinist. On June 15, 1946, while working on a cylinder a ramhead caught. In pulling this free claimant “felt a snap” in his back. Several awards of compensation benefits have been made as a result of this injury and have been paid. The carrier, however, suggested that the claimant should undergo a spinal fusion operation. Claimant has refused this and the board has now found that his refusal is not unreasonable, although it found earlier in a decision which it rescinded that Ms refusal was “ unreason*719able.” Three impartial specialists, two o£ them orthopedists and the other a neurologist, testified to the necessity and value of the operation. Claimant’s own psychiatrist felt the only hope of cure was a spinal fusion. But a physician whose opinion had been received expressed the view that he should have a “fairly good recovery without surgery”; that there are “no very definite anatomic indications for surgery”. He concluded that surgery “definitely is not indicated.” Since this medical opinion gives support both to the claimant’s refusal to undergo an operation and to the board’s present view that the refusal is not unreasonable there is no room in this case for our interference. Decision and award affirmed, with costs to the Workmen’s Compensation Board. Foster, P. J., Brewster, Bergan and Halpern, JJ., concur.